DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 October 2021 has been entered.

Response to Arguments
Applicant's arguments filed 1 Octboer 2021 have been fully considered but they are not persuasive. Applicant argues that the stimuli of Tseng elicit the same physiological effect. Applicant argues that Tseng teaches inhibiting a negative regulator and activating a positive regulator which elicits the same physiological effect. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims recite “enhancing at least one symptom of the condition by applying a symptom enhancing stimulus... and diminishing at least one symptom of the condition by applying a symptom diminishing stimulus.” The claims do not specify that the “at least one symptom” that is enhanced is the same “at least one symptom” that is diminished. Therefore, the inhibitor and the activator of Tseng read on the claims.
Furthermore, it is noted that the claims recite “wherein the symptom enhancing stimulus is a pharmacological agent” and “wherein the symptom diminishing stimulus is a pharmacological agent.” The claims do not specify whether or not these are different pharmacological agents.

Election/Restrictions
Claims 4, 7, 14, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 July 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 – 13, 17, 19, and 47 – 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating hypertension, does not reasonably provide enablement for other types of disorders.  The specification lists general multiple disorders that can be treated (e.g. around 200 on pages 54 – 57, etc.) and general multiple treatments that can be applied (e.g. pages 16, etc.) that result in multiple different outcomes.  A person having ordinary skill in the art at the time the invention was made is not enabled to make and/or use the invention, without undue experimentation, to treat any and all diseases (such as those listed by the applicant), by administering a pharmacological therapy to a subject in a manner effective to increase homeostatic capacity and thereby treat the subject for the disease condition, wherein the symptom enhancing and the symptom diminishing stimulus have opposing physiological activity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 8 – 13, 17, 19, and 46 – 50 areis/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng et al. (US PGPUB 2018/0362623 – in IDS).
Regarding claim 1, Tseng discloses a method of treating a subject for a condition by increasing homeostatic capacity, the method comprising:(a) enhancing at least one symptom of the condition by applying a symptom enhancing stimulus (e.g. paragraphs 62, 63); and (b) diminishing at least one symptom of the condition (e.g. paragraphs 62, 63); the compensatory response would diminish the symptom); in a manner effective to increase homeostatic capacity and thereby treat the subject for the disease condition (ABSTRACT), wherein the symptom enhancing stimulus and the symptom diminishing stimulus have opposing physiological activity (e.g. paragraph 85), wherein symptom enhancing stimulus is a pharmacological agent (e.g. ABSTRACT).
claim 8, Tseng discloses the condition is a manifestation of an irregularity in a homeostatic pathway (e.g. ABSTRACT).
Regarding claim 9, Tseng discloses the symptom enhancing and diminishing is of a limited temporal duration (e.g. paragraphs 62, 63).
Regarding claims 10 – 13, Tseng discloses administering counteracting pharmacological agents that release sequentially (e.g. paragraphs 62, 63). 
Regarding claim 17¸ Tseng discloses monitoring the subject (e.g. paragraphs 91, 329, etc.).
Regarding claim 19, Tseng discloses enhancing the subject’s homeostatic capacity by increasing the dynamic range (e.g. ABSTRACT).
Regarding claim 46, Tseng discloses the condition is hypertension (e.g. paragraph 256).
Regarding claims 47 and 48, Tseng discloses the pharmaceutical composition comprises a beta agonist and a beta blocker (e.g. paragraphs 62, 63).  
Regarding claims 49 and 50, Tseng discloses the opposing physiological activity comprises receptor agonism and receptor antagonism and the symptom enhancing stimulus comprises a pro-sympathetic agent; and the symptom diminishing stimulus comprises a pro-parasympathetic agent (e.g. paragraph 85).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kellis et al. (US PGPUB 2019/0136232) discloses the use of administering a pharmacological gene transfer/therapy to treat obesity, diabetes, and/or hypertension (e.g. ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792